DOCUMENTS UNDER SEAL
                       Case 3:19-cr-00280-RS Document 73 Filed 03/13/20 Page 1 of
                                                             TOTAL TIME (m ins): 30
                                                                                    1
M AGISTRATE JUDGE                         DEPUTY CLERK                               REPORTER/FTR
M INUTE ORDER                             Stephen Ybarra                             1:21 - 1:51
MAGISTRATE JUDGE                          DATE                                       NEW CASE         CASE NUMBER
 Jaqueline Scott Corley                   March 13, 2020                                              19-cr-00280-RS
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
 Luis Velis Diaz                           21      Y        P         Caroline Jackson for Jeff Bornstein    APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT                COUNSEL APPT'D
 Ravi Narayan & Andrew Scoble             Spanish - Victor Martinez                SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR              PARTIAL PAYMENT
                            Katrina Chu                               APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT              BOND HEARING             IA REV PROB. or            OTHER
                                                                                    or S/R
        DETENTION HRG             ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
           ADVISED              ADVISED                 NAME AS CHARGED                TRUE NAME:
           OF RIGHTS            OF CHARGES              IS TRUE NAME                   Luis Fernando Velis Diaz
                                                       ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON             READING W AIVED                W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT               SUBSTANCE
                                   683(56(',1*
                                                        RELEASE
       RELEASED           ISSUED                    AMT OF SECURITY          SPECIAL NOTES                  PASSPORT
       ON O/R             APPEARANCE BOND           $                                                       SURRENDERED
                                                                                                            DATE:
 PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
     CASH    $


       MOTION          PRETRIAL                 DETAINED        RELEASED         DETENTION                        REMANDED
       FOR             SERVICES                                                  HEARING:$,9('                  TO CUSTODY
       DETENTION       REPORT                                                    ZLWKRXWSUHMXGLFH
 ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
      CONSENT                   NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
      REPORT ORDERED                                       FILED
                                                       CONTINUANCE
 TO:                              ATTY APPT               BOND                      STATUS RE:
 4/21/20                          HEARING                 HEARING                   CONSENT                   TRIAL SET

 AT:                              SUBMIT FINAN.            PRELIMINARY              CHANGE OF                 67$786
                                  AFFIDAVIT                HEARING                  PLEA
 2:30 PM                                                   BBBBBBBBBBBBB
 BEFORE HON.                      DETENTION                $55$,*1MENT              MOTIONS                   JUDGMENT &
                                  HEARING                                                                     SENTENCING
 RS
        TIME W AIVED              TIME EXCLUDABLE          IDENTITY /               PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                  CONFERENCE                HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Upon the Government's representation that they shall produce discovery next week, the Court excludes time until 4/21/20. The
Government shall circulate a written stipulated order to exclude time.

FF56                                                                                  DOCUMENT NUMBER:
